DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/25/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conzelmann et al. (U.S. 2017/0106656 A1).
Conzelmann et al. teach the following limitations:
Regarding independent Claim 1, a liquid discharge apparatus (§§0021-0035 and Figs. 1-4) comprising: 
a head (1) configured to discharge a liquid (§0021 and Fig. 1); and 
a discharge receptacle (4) configured to receive the liquid discharged from the head at an installation position (§§0022 and Figs. 1-2), 
wherein the discharge receptacle includes: 
a liquid holder (9) configured to receive the liquid discharged from the head (§0022 and Fig. 2); and 
a support (8, §§0022-0023 and Fig. 2) configured to detachably support the liquid holder (please note that the teaching “the absorber 9 does not necessarily have to be glued thereto”, §0023, is interpreted to read on the limitation “configured to detachably support”), 
at least a part of the support (26) is displaceable to a detachment position at which the liquid holder is detachable from the support (§0022 and Fig. 2), and 
the detachment position is lower than the installation position (§0022 and Fig. 2).
Regarding Claim 2, a rotating body (2, §0021 and Figs. 1, 2) configured to convey a sheet, 
wherein the rotating body includes side plates (16) configured to support the discharge receptacle (§0023 and Figs. 2-4), and 
one of the side plates rotatably supports one end of the support of the discharge receptacle (Fig. 2; please note that when the eccentric shaft 11 is moved to the release position as disclosed in §0028, the spittoon 6 is free to rotate around a point of contact with a hook 16, which therefore rotatably supports it).
Regarding Claim 3, wherein the discharge receptacle includes a plurality of discharge receptacles 
the plurality of discharge receptacles is disposed inside the rotating body around a circumference of the rotating body (Fig. 1).
Regarding Claim 4, wherein another of the side plates detachably engages with another end of the support at the installation position (Fig. 2).
Regarding Claim 5, wherein the support of the discharge receptacle includes: a support case (7, §0022 and Fig. 2); and 
a slider (13) configured to be slidably accommodated into the support case and detachably hold the liquid holder (§§0023, 0026-0029 and Figs. 2-4). 
Regarding Claim 7, wherein the discharge receptacle further includes: a resistance (11) configured to apply resistance to a movement of the slider outside the support case. Please note that the eccentric shaft 11 is configured to press against the bottom 26 of the bar 8, thus increasing friction and producing resistance to a movement of the slide rod 13, including the angled section 15 outside the support case (§§0022-0028 and Figs. 2-3).
Regarding Claim 8, further comprising: a spring (§0022) configured to apply a force to the support in a direction opposite to a displacement direction of the support of the discharge receptacle displaced to the detachment position (§0022).
Regarding Claim 9, wherein the support of the discharge receptacle includes: 
a support case (7, §0031 and Figs. 5-6); 
a slider (13) configured to be slidably accommodated into the support case and detachably hold the liquid holder (§0033 and Figs. 2-4); and 
an elevator (22, 23, 29, 30, 31) configured to lower the slider to the detachment position in a state in which the slider is pulled out from the support case. Please note that, while Figs. 5-6 show a different embodiment from that shown in Figs. 1-4, the elements listed in the rejection of Claim 1 above have the 
Regarding Claim 10, wherein the discharge receptacle is movable parallel to the side plates from the installation position to the detachment position (§0027, best seen in Fig. 4).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 6 is the inclusion of the limitations of a liquid discharge apparatus including wherein the support case is configured to tilt to move the slider outside the support case from the installation position to the detachment position by own weight of the slider. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853